         Case 20-33233 Document 2094 Filed in TXSB on 12/07/20 Page 1 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                         §
IN RE:                                   §                                 Chapter 11
                                         §
CHESAPEAKE ENERGY CORPORATION, et. al.,1 §                                 CASE NO. 20-33233 (DRJ)
                                         §
                DEBTORS                  §                                 (Jointly Administered)
                                         §

    FAIRFIELD’S OBJECTION TO PROPOSED CURE AMOUNT AND ASSUMPTION OF
  INTELLECTUAL PROPERTY LICENSES, LIMITED OBJECTION TO CONFIRMATION OF
              SECOND AMENDED PLAN OF REORGANIZATION, AND
                    OPT-OUT OF PROPOSED PLAN RELEASES
                  [RELATES TO ECF ## 1644, 1645, 1907, 1931]

TO: THE HONORABLE DAVID R. JONES,
    UNITED STATES BANKRUPTCY JUDGE

         Fairfield Industries Incorporated d/b/a Fairfield Geotechnologies f/k/a Fairfield Nodal

(“Fairfield”) (“Fairfield”), a counterparty to intellectual property license agreements for the

nonexclusive use of geophysical seismic data with Chesapeake Energy Corporation (“the

Debtor”), objects to the Debtor’s proposed assumption of Fairfield’s license agreements and

objects on a limited basis to confirmation of the Debtor’s Second Amended Plan of

Reorganization (“the Plan” - ECF # 1644).

                                                     OVERVIEW

         1.       Fairfield is a Houston-based geophysical seismic company that licenses the use

of its intellectual property to third parties.




         1
           A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy Corporation’s
principal place of business and the Debtors’ service address in these chapter 11 cases is 6100 North Western Avenue,
Oklahoma City,Oklahoma 73118.


FAIRFIELD’S OBJECTION TO CURE AMOUNT, LIMITED CONFIRMATION OBJ., AND OPT-OUT                                     PAGE 1
       Case 20-33233 Document 2094 Filed in TXSB on 12/07/20 Page 2 of 4


       2.      Fairfield licenses the nonexclusive use of certain of its geophysical seismic data

(“Fairfield’s IP”) to the Debtor under a series of geophysical data license agreements that began

in 2002 and have been supplemented about a dozen times over the intervening years (collectively

“the Fairfield license”).

       3.      On November 23, 2020, the Debtor filed with the Court a Plan Supplement (“the

Plan Supplement” - ECF # 1907) in which it proposes to assume the Fairfield license (as well

as several hundred other executory contracts) for a cure amount of zero (see Exhibit C of the

Plan Supplement).

       4.      Fairfield objects to the Debtor’s proposed assumption of the Fairfield license

because its proposed cure amount and assumption are contrary to the terms of the Fairfield

License and applicable law. Moreover, Fairfield objects to confirmation of the Debtor’s Plan to

the limited extent that it authorizes the Debtor to use of Fairfield’s IP post-confirmation before

this Court determines whether the Debtor may assume the Fairfield license.

       OBJECTION TO CURE AMOUNT AND ASSUMPTION OF FAIRFIELD LICENSE

       5.      The gravamen of the Debtor’s Plan is a debt for equity swap under which certain

creditors will receive new equity in the Debtor and existing equity will be wiped out.

Accordingly, the Plan involves a change in control of the Debtor.

       6.      The Debtor filed its Plan Supplement with the Court on November 23rd in which

it proposes to assume the Fairfield license for a zero cure cost. However, if the Debtor desires

to retain the Fairfield license in connection with a transaction that involves a change in control,

then the Fairfield license requires the Debtor to pay Fairfield a fee based upon Fairfield’s market

rate license fee with respect to Fairfield’s IP. Accordingly, Fairfield objects to the Debtor’s

proposed cure amount of zero for assumption of the Fairfield license.


FAIRFIELD’S OBJECTION TO CURE AMOUNT, LIMITED CONFIRMATION OBJ., AND OPT-OUT PAGE 2
       Case 20-33233 Document 2094 Filed in TXSB on 12/07/20 Page 3 of 4


       7.     Moreover, the Fairfield license is subject to the applicable law of Texas and U.S.

trade secret law. Thus, section 365(c)(1)A) of the Bankruptcy Code prohibits the Debtor’s

assumption of the Fairfield license without Fairfield’s consent. Inasmuch as the Debtor’s

proposed zero cure amount does not satisfy the statutory and contractual requirements for

assuming the Fairfield license, Fairfield objects to the Debtor’s proposed cure amount and its

proposed assumption of the Fairfield license.

                         LIMITED OBJECTION TO CONFIRMATION

       8.     Fairfield objects to confirmation of the Plan to the limited extent that it

authorizes the Debtor to use Fairfield’s IP after confirmation of the Plan but before this Court

determines whether the Debtor may assume the Fairfield license. Accordingly, Fairfield requests

the following language (or similar language to the same effect) be included in the order

confirming the Plan:

       “After confirmation of the Plan, the Debtor will not use any third party’s
       intellectual property under a license agreement if a contested matter exists in the
       Bankruptcy Court on the Confirmation Date over the Debtor’s proposed
       assumption of the license agreement as an executory contract (“disputed
       license”). The Confirmation Order will not become effective as to any such
       disputed license unless or until the following conditions are fulfilled: (i) the
       Bankruptcy Court approves an Order authorizing the Debtor to assume such
       disputed license, and (ii) the Debtor fulfills its obligations under the Order and
       the disputed license to assume it.”

                               OPT-OUT OF PLAN RELEASES

       9.     Finally, Fairfield elects to opt out of the releases contained in the Second

Amended Plan and thus will not be included in the “Releasing Parties” as defined in the Second

Amended Plan.

       Accordingly, Fairfield requests that the Court deny the Debtor’s proposed assumption

of its license under the terms that the Debtor currently proposes, grant Fairfield’s limited


FAIRFIELD’S OBJECTION TO CURE AMOUNT, LIMITED CONFIRMATION OBJ., AND OPT-OUT PAGE 3
       Case 20-33233 Document 2094 Filed in TXSB on 12/07/20 Page 4 of 4


objection to confirmation by prohibiting the Debtor’s post-confirmation use of Fairfield’s IP

pending this Court’s adjudication of the contested matter over the Debtor’s proposed

assumption of the Fairfield license, and for such other and further relief as is just.

                                             Respectfully submitted,

                                             /s/ Tom Kirkendall
                                             Tom Kirkendall
                                             State Bar No. 11517300/SDTX No. 02287
                                             LAW OFFICE OF TOM KIRKENDALL
                                             2 Violetta Ct
                                             The Woodlands, Texas 77381-4550
                                             713.703.3536
                                             bigtkirk@hey.com

                                             C OUNSEL FOR F AIRFIELD INDUSTRIES
                                             INCORPORATED D/B/A FAIRFIELD
                                             GEOTECHNOLOGIES F/K/A FAIRFIELD NODAL




                                  CERTIFICATE OF SERVICE

       I certify that on December 7th, 2020, I caused a copy of the foregoing document to be
served via the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.

                                                     /s/ Tom Kirkendall
                                                     Tom Kirkendall




FAIRFIELD’S OBJECTION TO CURE AMOUNT, LIMITED CONFIRMATION OBJ., AND OPT-OUT PAGE 4
